               Case 4:10-cr-00065-BSM Document 1071 Filed 05/03/21 Page 1 of 6

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT
                                                         Eastern District of Arkansas

            UNITED STATES OF AMERICA                                  )) JUDGMENT IN A CRIMINAL CASE
                                v.                                    ) (For Revocation of Probation or Supervised ReliFJ    LED
                                                                      )                                            U.S. OISTRJCT COURT
                        Andrew Horn                                   )                                     EASTERN DISTRICT ARKANSAS
                         aka Drew
                                                                      ) Case No. 4:10-cr-00065-BSM-13
                                                                      ) USM No. 25844-009
                                                                                                                      MAY O3 2021
                                                                      )                                                           CK,CLERK
                                                                      ) Mis Wilson Borkowski
THE DEFENDANT:                                                                                                                     DEPCLERK

ir1' admitted guilt to violation of condition(s)          1, 2, 3, 4, and 6             of the tenn of supervision.
D   was found in violation ofcondition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                            Violation Ended
See Page 2.




       The defendant is sentenced as provided in pages 2 through _ _6__ ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
lizf The defendant has not violated condition(s) _5_ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untfl all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 4645                                                 05/03/2021
                                                                                            Date of Imposition of Judgment
Defendant's Year of Birth:           1987

City and State of Defendant's Residence:                                                          Signature of Judge
Little Rock, Arkansas
                                                                                 Brian S. Miller, United States District Judge
                                                                                                Name and Title of Judge

                                                                                                    05/03/2021
                                                                                                         Date
               Case 4:10-cr-00065-BSM Document 1071 Filed 05/03/21 Page 2 of 6

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                                            2_
                                                                                            Judgment-Page _ _     of     6
DEFENDANT: Andrew Horn aka Drew
CASE NUMBER: 4:10-cr-00065-BSM-13

                                                  ADDITIONAL VIOLATIONS

                                                                                                                 Violation
Violation Number               Nature of Violation                                                               Concluded
1 - Mandatory                  You must not commit another federal, state or local crime.                        04/10/2021

2 - Mandatory                  You must refrain from unlawful use of a controlled substance. You must            04/15/2021

                               submit to one drug test within 15 days of release from imprisonment and at

                               least two periodic drug tests thereafter, as determined by the court.

3 - Special (15)               You must participate, under the guidance and supervision of the U.S.              04/15/2021

                               Probation Officer, in a substance abuse treatment program which may

                               include testing, out-patient counseling, and/or residential treatment. Further,

                               you must abstain from the use of alcohol throughout the course of

                               supervision.

4 - Special (17)               The defendant shall participate in sex offender treatment under the guidance      04/21/2021

                                and supervision of the probation office and abide by the rules, requirements,

                               and conditions of the treatment program including submitting to polygraph

                               testing. The defendant shall contribute to the costs of such treatment and

                               polygraphs based on his ability to pay.

6- Special                     You must participate in chemical free living for 60-90 days. Further, you must    11/02/2020

(14 Amended)                   abstain from the use of alcohol during treatment.
                  Case 4:10-cr-00065-BSM Document 1071 Filed 05/03/21 Page 3 of 6

AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment -   Page   -=3-   of   6
DEFENDANT: Andrew Horn aka Drew
CASE NUMBER: 4: 10-cr-00065-BSM-13


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
12 months and 1 day.




     Iii"   The court makes the following recommendations to the Bureau of Prisons:

Imprisonment recommended at Yazoo City. If Yazoo City is not available, then imprisonment is recommended at
Texarkana.



     Iii"   The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:
            D    at   _________ D a.m.                            D p.m.     on
            D    as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D    before 2 p.m. on
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                     to

at    _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                           By
                                                                                            DEPUTY UNITED ST ATES MARSHAL
               Case 4:10-cr-00065-BSM Document 1071 Filed 05/03/21 Page 4 of 6

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                  Judgment-Page   _4__     of        6
DEFENDANT: Andrew Horn aka Drew
CASE NUMBER: 4:10-cr-00065-BSM-13
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 4 years.




                                                   MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                   D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                       substance abuse. (check ifapplicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
5.    l!f    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     !i1'" You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
             as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
             where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                Case 4:10-cr-00065-BSM Document 1071 Filed 05/03/21 Page 5 of 6

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                                 5_ of
                                                                                                 Judgment-Page _ _                  6
DEFENDANT: Andrew Horn aka Drew
CASE NUMBER: 4:10-cr-00065-BSM-13

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
       your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
       officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
       or your job responsibilities), you must notify the probation officer at least IO days before the change. If notifying the
       probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
       may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
       contact the person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                           Date
                 Case 4:10-cr-00065-BSM Document 1071 Filed 05/03/21 Page 6 of 6

  AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet 3B - Supervised Release
                                                                                          Judgment-Page   _6_   of   -~6__
  DEFENDANT: Andrew Hom aka Drew
  CASE NUMBER: 4:10-cr-00065-BSM-13

                                   ADDITIONAL SUPERVISED RELEASE TERMS
14. All general and standard conditions previously imposed remain in full force and effect.

15. You must participate in a substance abuse treatment program under the guidance and supervision of the probation
office. The program may include drug and alcohol testing, outpatient counseling, and residential treatment. You must
abstain from the use of alcohol during treatment. You must pay for the cost of treatment at the rate of $10 per session, with
the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If you are
financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

16. The probation office will provide state officials with all information required under any sexual predator and sexual
offender notification and registration statutes and may direct you to report to these agencies personally for required
additional processing, such as an interview and assessment, photographing, polygraph testing, and DNA collection.

17. You must participate in sex offender treatment under the guidance and supervision of the probation office and abide by
the rules, requirements, and conditions of the treatment program including submitting to polygraph testing. You must
contribute to the costs of such treatment and polygraphs based on your ability to pay.
